 1    LAW OFFICES OF PATRICA A. SAVAGE
      PATRICIA A. SAVAGE (SBN 236235)
 2    1550 Humboldt Road, Suite 4
      Chico, CA 95926
 3    Telephone:    (530) 809-1851
      Email: psavesq@gmail.com
 4
      Attorney for Plaintiff
 5    JILL WASCHE

 6    JACKSON LEWIS P.C.
      DALE R. KUYKENDALL (SBN 148833)
 7    SIERRA VIERRA (SBN 307874)
      400 Capitol Mall, Suite 1600
 8    Sacramento, California 95814
      Telephone:     (916) 341-0404
 9    Facsimile:     (916) 341-0141
      Email: kuykendd@jacksonlewis.com
10           sierra.vierra@jacksonlewis.com

11    Attorneys for Defendant
      ORCHARD HOSPITAL
12

13                                 UNITED STATES DISTRICT COURT

14                                EASTERN DISTRICT OF CALIFORNIA

15    JILL WASCHE,                                           No. 2:18-cv-02246-JAM-DB

16                   Plaintiff,                              STIPULATED RULE 502(d) ORDER

17            v.

18    ORCHARD HOSPITAL and DOES 1 - 50,
      inclusive,
19
                     Defendants.
20

21          The production of privileged or work-product protected documents, electronically stored

22   information (“ESI”), or information, whether inadvertent or otherwise, is not a waiver of the privilege

23   or protection from discovery in this case or in any other federal or state proceeding. This Order shall

24   be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

25          Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

26   of documents, ESI, or information (including metadata) for relevance, responsiveness, and/or

27   segregation of privileged and/or protected information before production.

28   ///
                                                         1
      STIPULATED                                                             Jill Wasche v. Orchard Hospital et al.
      RULE 502(d) ORDER                                                          Case No. 2:18-CV-02246-JAM-DB
 1           IT IS SO STIPULATED.
 2   Dated: October 16, 2018                           LAW OFFICES OF PATRICIA A. SAVAGE
 3
                                                       By: /s/ Patricia A. Savage (as authorized on 10.16.18)
 4                                                        PATRICIA A. SAVAGE
 5                                                     Attorneys for Plaintiff
                                                       JILL WASCHE
 6
     Dated: October 16, 2018                           JACKSON LEWIS P.C.
 7
                                                       By: /s/ Sierra Vierra
 8                                                        DALE R. KUYKENDALL
                                                          SIERRA VIERRA
 9
                                                       Attorneys for Defendant
10                                                     ORCHARD HOSPITAL
                                                       4845-7210-8912, v. 1

11

12                                                     ORDER
13           IT IS SO ORDERED.
14   Dated: October 17, 2018
15

16

17

18

19

20

21   DLB:6
     DB\orders\orders.civil\wasche2246.priv.stip.ord
22

23

24

25

26
27

28
                                                            2
      STIPULATED                                                                Jill Wasche v. Orchard Hospital et al.
      RULE 502(d) ORDER                                                             Case No. 2:18-CV-02246-JAM-DB
